ORDER

PER CURIAM.
Constantino P. Carpió, M.D. (Defendant), appeals from a $650,000 judgment entered upon a jury verdict in favor of Robert L. Taylor (Plaintiff) in Plaintiffs action against Defendant for medical malpractice. Defendant contends that Plaintiff failed to make a submissible case on the element of causation, and that the trial court therefore committed plain error in failing to, sua, sponte, direct a verdict in favor of Defendant.
We have reviewed the briefs of the parties and the record on appeal. The evidence in support of the jury verdict, including evidence as to the element of causation, was sufficient. No error of law appears, plain or otherwise. A written opinion would have no precedential value. We have, however, furnished the parties with a memorandum for their information only, setting forth the reasons for this *590order. The judgment is affirmed pursuant to Rule 84.16(b).